IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           Nos. 95-50911
                                95-50917
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JOSE MANUEL ENRIQUEZ-VARELA,

                                       Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                 USDC Nos. 94-CR-411 & 95-CR-106
                       - - - - - - - - - -

                            June 3, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jose Manuel Enriquez-Varela appeals his guilty-plea

conviction for possession with intent to distribute heroin, in

violation of 21 U.S.C. § 841(a)(1), and failure to appear, in

violation of 18 U.S.C. § 3146(a)(1).    He argues that the district

court erred in declining to award a two-level decrease for

acceptance of responsibility under U.S.S.G. § 3E1.1 and in

calculating his criminal history score.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                    Nos. 95-50911 & 95-50917
                               -2-

     We have reviewed the record, the briefs of the parties, and

the district court's oral ruling and find no reversible error.

The district court did not err in finding that Enriquez's conduct

was not so extraordinary that adjustments for both obstruction of

justice and acceptance of responsibility would be appropriate.

See United States v. Ayala, 47 F.3d 688, 691 (5th Cir. 1995).

The district court's calculation of Enriquez's criminal history

score did not rise to the level of plain error.   See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en

banc).

     AFFIRMED.